                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

DIANA M. LY,

       Plaintiff,

v.                                                        Case No: 6:18-cv-1274-Orl-40TBS

2300 CHERA INVESTORS, LLC and A T
WONUS PROPERTY MANAGEMENT
GROUP, LLC,

       Defendants.


                                            ORDER

       This case comes before the Court without a hearing on Plaintiff’s Motion to Strike

Defendants’ “Reply” Brief (Doc. 37). Defendants have filed a response in opposition to the

motion (Doc. 39).

       Plaintiff alleges that Defendants violated the Fair Housing Act, Title VIII of the Civil

Rights Act of 1968, 42 U.S.C. §§ 3601, et seq. by failing to provide a reasonable

accommodation for Plaintiff’s emotional support animal (“ESA”) (Doc. 1). Defendants

deny liability and affirmatively allege, inter alia, that Plaintiff failed to provide credible

evidence of her claimed disability and the connection between her disability and her need

for an ESA (Doc. 26).

       Defendants have filed a motion for summary judgment (Doc. 33) to which Plaintiff

has responded (Doc. 35). Plaintiff’s response incorporates her affidavit in which she

recounts a telephone conversation with Defendants’ lawyer, Jay L. Swistak (Doc. 32-2, ¶

16). During the conversation, Swistak allegedly “berated” Plaintiff, telling her, among

other things that she was “stupid,” and that “ESAs are not a real thing.” (Id.). Plaintiff has
also filed her psychiatrist, Dr. Sonny Joseph’s affidavit in which he reports a telephone

call his office received from Defendants’ representative, asking for copies of Plaintiff’s

entire file (Doc. 32-1, ¶ 4). Defendants’ reply to Plaintiff’s response includes the following

statements (“Statements”):

              Defendants contacted Dr. Joseph’s office simply to verify that
              Plaintiff was a patient of Dr. Joseph and that there was a
              history of treatment for a disabling condition as alleged by
              Plaintiff.

              Defendants vehemently deny that any hostile telephone
              conversation occurred with Plaintiff. Defendants state that the
              conversation was amicable.

(Doc. 36, at 9).

       Plaintiff is asking the Court to strike the Statements because there is no evidence

to support them (Doc. 37 at 2-3). She also argues that the second Statement must come

from Swistak and is an attempted “end run” around the Order denying Plaintiff’s motion to

disqualify him (Id.). Defendants counter that the motion to strike is procedurally improper

because FED. R. CIV. P. 12(f) applies to pleadings, and their reply is not a pleading (Doc.

39 at 2-3).

       On motions for summary judgment “[a] party may object that the material cited to

support or dispute a fact cannot be presented in a form that would be admissible in

evidence.” FED. R. CIV. P. 56(c)(2) One court has explained that “under the 2010

amendment, Rule 56 no longer requires a party to authenticate summary judgment

materials when they are submitted….Under the new rule, an opposing party may object if

he or she believes that the cited materials cannot be presented in a form that would be

admissible in evidence.” Fuller v. SunTrust Banks, Inc., No. 1:11-cv-784-ODE, 2019 WL




                                             -2-
1996693, at * 9 (N.D. Ga. Mar. 29, 2019). The Court construes Plaintiff’s motion to strike

as her objection that the Statements cannot be proven by admissible evidence.

         When “a party fails to properly support an assertion of fact … the court may: (1) give

an opportunity to properly support or address the fact; (2) consider the fact undisputed for

purposes of the motion; (3) grant summary judgment if the motion and supporting

materials--including the facts considered undisputed--show that the movant is entitled to

it; or (4) issue any other appropriate order.” FED. R. CIV. P. 56(e). The Court adopts option

one in this case. Defendants have 14 days from the rendition of this Order to file

admissible evidence to support the Statements. If Defendants fail to file this evidence

within the next 14 days, then Plaintiff’s objection to the Statements will be deemed

sustained and the Statements will be deemed stricken without the necessity of any further

order.

         This leaves Plaintiff’s concern that Swistak is improperly attempting to testify.

Defendants previously stated that they did not intend to call Swistak as a witness (Doc.

15 at 4). If Defendants’ position has changed and they file Swistak’s declaration in

support of their Reply then Plaintiff may, if appropriate, renew her motion to disqualify

him. In the meantime, with the exception of the relief granted above, the motion to strike

is DENIED.

         DONE and ORDERED in Orlando, Florida on June 4, 2019.




Copies furnished to Counsel of Record




                                               -3-
